DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/286,988, application filed on 04/20/2021, and Preliminary Amendment filed on 04/30/2021.  In the Preliminary Amendment, claims 1-13 are currently amended by Applicant.  Claims 1-13 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 05/01/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haag et al. (US 2019/0016218).

7.          With respect to claim 1, Haag teaches:
An apparatus for conductive charging (a conductive charging system for charging an electric or hybrid vehicle, para 21), the apparatus comprising: 
a vehicle part fixed on a vehicle (see fixed connector 620, protective structure 608, receptacle 606, Figure 6; see cone structure on vehicle 306/308/304, Fig 3); 
a movable robot part (see moveable connector, Figs 6-7; see actuator, movable platform and alignment system 614/618/622/616 that is movable to align with vehicle part to charge vehicle’s battery, para 28-30, Figs 6-7), 
the vehicle part being movable into operative connection with the robot part for the purposes of charging (see actuator, movable platform and alignment system 614/618/622/616 that is movable to align with vehicle part to charge vehicle’s battery, para 28-30, Figs 6-7), 
the parts each having a respective housing holding a respective set of contacts (see contacts as shown in Fig 8A, which align on each of vehicle part and robot/floor part to conductively charge vehicle’s battery, para 33-34, Fig 8A), 
the contacts in the robot part being recessed fashion in the housing of the robot part and the contacts being fixed in the housing of the vehicle part (see aligned and offset pins for contacting the vehicle connector to the charger connector, see receptacle with guide pin and charging pins/contacts, para 33-34); 
a centering cone in the vehicle part (see frusto-conical surface 504 which aligns the charger conductive connector with the vehicle-side connector, para 27-30); and 
a counterpart cone in the robot part, or vice versa, forming centering means which can be placed in operative connection with one another, taper angles of the centering cone and of the counterpart cone being different (see centering-means actuator and remainder of charger alignment structural elements on charger side which aides in alignment to the vehicle-side connector, para 25-31, those structural elements shown on the charger side in Figs 6-7).

8.          With respect to claim 2, Haag teaches:
wherein the centering cone and the counterpart cone each have an inner section and an outer section (see inner and outer section of centering and counterpart cones, Figs 6-7, para 25-30), 
an apex angle of the inner section of the centering cone of the robot part being greater than an apex angle of the outer section (see angles an shown in Figs 6-7 and 8A, which show an entry angle where connectors align, para 25-30).

9.          With respect to claim 3, Haag teaches:
wherein the inner section of the counterpart cone of the vehicle part or of the robot part has a passage opening (see passage opening for vehicle part and robot/charger portion, para 25-30, Figs 6-7 and 8A).

10.          With respect to claim 4, Haag teaches:
wherein the passage opening has a centering bevel or a rounding at its inner side (see bevel and rounding  of inner side of passage openings, Figs 6-7 and 8A, para 25-30).

11.          With respect to claim 5, Haag teaches:
wherein the inner section of the counterpart cone of the vehicle part has a counterpart shape fittable with the inner section of the centering cone of the robot part, or vice versa (see fittable with inner section of centering cone, Figs 6-7 and 8A, para 25-30).

12.          With respect to claim 6, Haag teaches:
wherein the inner section of the centering cone is of fully areal form (Figs 6-7 and 8A, para 25-30).

13.          With respect to claim 7, Haag teaches:
wherein the outer section of counterpart cone is of fully areal or strut-like form, or is formed by at least two cone struts (see strut-like and frusto-conical surface of mating mechanism between vehicle-side and charger-side connectors, Figs 6-7 and 8A, para 25-30).

14.          With respect to claim 8, Haag teaches:
wherein the angles of the first section of the centering cone are acute and greater than 45°, and the angles of the respective second section of the centering cone and of the counterpart cone are shallow, preferably less than 10° (see shallow angles of mating mechanism between vehicle-side and charger-side connectors, Figs 6-7 and 8A, para 25-30).

15.          With respect to claim 9, Haag teaches:
on the vehicle part, an engagement guard movable relative to the housing of the vehicle part and by means of which the contacts of the vehicle part are protected or exposed (see protective measure components of mating mechanism between vehicle-side and charger-side connectors, Figs 6-7 and 8A, para 25-30).

16.          With respect to claim 10, Haag teaches:
wherein the contact elements err of the robot part are recessed in the housing so as to be protected against external touching or contamination, but are accessible to the contact elements of the vehicle part (see protective measure components of mating mechanism between vehicle-side and charger-side connectors, Figs 6-7 and 8A, para 25-30).

17.          With respect to claim 11, Haag teaches:
wherein the engagement guard is supported on the housing of the vehicle part via springs (see protective measure components of mating mechanism between vehicle-side and charger-side connectors, Figs 6-7 and 8A, para 25-30).

18.          With respect to claim 12, Haag teaches:
wherein the contact elements of the vehicle part are covered by the engagement guard such that the contact elements of the vehicle part are not accessible for as long as no charging is being performed and for as long as the vehicle part has not been placed in operative connection with the robot part (protective measure components of mating mechanism between vehicle-side and charger-side connectors, Figs 6-7 and 8A, para 25-30), and 
only when the robot part is moved in the direction of the vehicle part is this engagement guard moved relative to the housing of the vehicle part by the robot part such that the contact elements of the vehicle part, which are arranged in static fashion in the housing of the vehicle part, are exposed and can engage into corresponding free spaces in the robot part in order to touch and thus make contact with the contact elements, situated there, of the robot part (protective measure components of mating mechanism between vehicle-side and charger-side connectors, Figs 6-7 and 8A, para 25-30).

19.          With respect to claim 13, Haag teaches:
wherein the contacts in the robot part and/or the contacts of the vehicle part are overmolded with a plastics material in regions for the purposes of being fixed in the respective housing of the robot part and/or of the vehicle part (protective measure components of mating mechanism between vehicle-side and charger-side connectors, Figs 6-7 and 8A, para 25-30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851